Citation Nr: 1009068	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for ulnar neuropathy and paresthesia of the right hand, 3rd 
through 5th fingers, consistent with ulnar compression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the Veteran is currently rated 10 percent 
disabled for ulnar neuropathy and paresthesia of the right 
hand, 3rd through 5th fingers, consistent with ulnar 
compression, under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2009).

In a June 2008 written statement, the Veteran indicated that 
his hand was a lot worse that it had been last fall.  
Specifically, he noted that there was increased numbness and 
increased pain.  At that time, the Veteran also submitted 
written statements from several people who have observed him 
dropping things with his right hand.  A June 2008 VA 
outpatient record also shows that the Veteran contacted the 
VA medical center, complaining that his right hand symptoms 
were worse, and he was dropping things.

The evidence shows that the Veteran was last afforded a VA 
examination in October 2007 and a private evaluation in 
November 2007.  He stated in June 2008 that his symptoms had 
worsened and described specific symptomatology that had 
increased.  Therefore, the Board finds that the Veteran is 
entitled to an additional examination, to determine the 
current manifestations of his service-connected ulnar 
neuropathy and paresthesia of the right hand, 3rd through 5th 
fingers, consistent with ulnar compression.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the nature, 
extent, frequency, and severity of his 
ulnar neuropathy and paresthesia of the 
right hand, 3rd through 5th fingers.  The 
claims folder must be provided to the 
examiner for use in the study of this 
case, and the examination report should 
state that it has been reviewed.  The 
examiner is asked to solicit 
symptomatology from the Veteran, identify 
all neurological pathology of the right 
ulnar neuropathy, and discuss the nature 
and severity of the neuropathy.  The 
examiner is asked to perform all necessary 
tests and explain the rationale for any 
opinion given.  Finally, the examiner 
should state whether or not the Veteran's 
disability results in complete paralysis 
of the ulnar nerve.  

2.  Readjudicate the Veteran's claim.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case, and forward the case to the Board 
for final adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



